DETAILED ACTION
This Office action is in response to the applicant's filing of 01/01/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant has not amended the claims and the arguments filed on 01/01/2020 have been persuasive and overcome the prior cited art. Therefore, a second Non-Final Rejection has been issued in view of the updated 35 U.S.C. 103 rejection being applied.
Claims 1, 5, 7-9, 14, and 18-20 are pending and currently under consideration for patentability. 
 
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, 7-9, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2018/0101857 to Deliwala in view of US Publication 2015/0332264 to Bondesen and in further view of US Publication 2017/0091759 to Selfridge.

With respect to Claim 1:
Deliwala teaches:
A method for managing payment tokens, comprising: a financial institution electronic wallet application associated with a financial institution and executed by a mobile electronic device accessing a third party electronic wallet application also executed by the mobile electronic device (i.e. issuer app or bank app or first electronic wallet program is associated with credit or checking account or financial institution and accessing a token associated with loyalty reward account or second electronic wallet program) (Deliwala: ¶¶ [0021] [0022] “The transaction account application may be referred to herein as a "bank app" or "issuer app," and issuer server 104 may be referred to as a "bank server." Issuer server 104 may provide transaction account information and user information to user device 102 for use in the transaction account application. The issuer server 104 may also be referred to herein as "transaction account issuer server 104." For example, issuer server 104 may be a server maintained by an issuer to provide transaction account numbers for transaction accounts issued by the issuer. Issuer server 104 may also communicate over network 108 with network server 106… In various embodiments, network server 106 may be an enterprise digital wallet hub for managing the issuance and life cycle of tokens on smart devices. Network server 106 may provide alias information for mapping and routing of standard funding accounts as well as loyalty rewards accounts as well as issuer signature validation, which are both described in greater detail below.” Furthermore, as cited in ¶ [0025] “In various embodiments, logon service 224 may be a software service supported by the loyalty issuer's security services 222 (e.g., running on network servers 106). Logan service 224 may be operated and maintained by an account issuer. By using an issuer application to manage the addition of accounts to the digital wallet, the issuer may provide loyalty account services while the wallet providers remain agnostic to which type of account (e.g., loyalty rewards, credit, checking) is being processed.” Furthermore, as cited in ¶¶ [0016] [0017] “Examples of digital wallets currently available may include Apple Pay®, Passbook®, and Google Wallet™…A third party application provided by the account issuer may be used an alternative to the digital wallet application itself to add the loyalty payment accounts.”),
a backend for the financial institution generating setting a token wallet characteristic indicator for the payment token that indicates that the payment token is for an account issued by the financial institution (i.e. account information is linked to wallet token number and stored in a database on a network of servers and associating digital wallet token and transaction account occurs according to alias rules or token characteristics) (Deliwala: ¶ [0005] “The system may also serve as an ad hoc capability triggered by transactions linked to a payment card. The system may generate a mapping comprising an account mapped to a wallet token number and an indicator with the mapping stored in a database on a network of servers. The indicator may indicate an account type, and the wallet token number may be transmitted to a user device.” Furthermore, as cited in ¶¶ [0029] [0030] “Terms and phrases similar to "associate" and/or "associating" may include tagging, flagging, correlating, using a look-up table or any other method or system for indicating or creating a relationship between elements, such as, for example, (i) a transaction account and (ii) an alias or digital wallet token. Moreover, the associating may occur at any point, in response to any suitable action, event, or period of time…In various embodiments, an alias may be used to avoid sending the loyalty account number over a network and reduce the footprint in case of a security breach. The alias may include an issuing bank ID and a loyalty reference ID number that is mapped to identify the loyalty rewards account. The alias may meet all the rules for a transaction account number (e.g., a credit card number), such as including an issuing bank ID of the specified length, a transaction account number of the specified length, and/or a check digit as appropriate. In that regard, the alias may have the form and structure of a valid transaction account number (i.e., pass a structure checking algorithm) and behave like a valid transaction account number when used in interfaces (e.g., web applications and web sites) that check the structure of the account number.”); 
the backend for the financial institution distributing the token wallet characteristic indicator to an authorization platform for the financial institution (i.e. backend functionality allows communicating payment authorization using the account information, wherein the wallet token number and indicator are received by the authorization platform) (Deliwala: ¶ [0021] “In various embodiments, user device 102 may interact with issuer server 104 to provide backend functionality for an application operating on user device 102. The application operating on user device 102 may be a transaction account application operating with issuer server 104 where the issuer is the transaction account issuer. A user may use the issuer application to access information regarding their accounts and to use their accounts to make electronic transactions and/or manage a digital wallet.” Furthermore, as cited in ¶¶ [0045] [0046] “Process 400 may be used to authorize digital wallet transactions using funding source accounts and/or loyalty rewards accounts. Wallet token number 402 and indicator 404 may be received for authorization 406 over network 108 by authorization systems 234 and/or network servers 106…In various embodiments, indicator 404 may be checked to determine whether wallet token number 402 is associated with a funding account, a loyalty account, or another type of transaction account. Authorization systems 234 may route the transaction based on indicator 404. In response to indicator 404 indicating a loyalty program account is associated with the wallet token number 402, the transaction information and account information may be transmitted to the loyalty bank 412 for completion.”); and 
wherein the authorization platform is configured to conduct a transaction from the third-party electronic wallet application with the payment token with the same benefits as if the transaction had originated from the financial institution electronic wallet application based on the token wallet characteristic indicator (i.e. transaction is conducted with loyalty token as if it is a credit or banking account funding source) (Deliwala: ¶ [0030] “The network server 106 may be able to convert the alias into the loyalty account number as well as convert the loyalty account number into the alias. In that regard, the loyalty account alias may be indistinguishable from an alias of a credit or banking account funding source alias for use in a digital wallet.”).
Deliwala does not explicitly disclose wherein the financial institution electronic wallet application and the third-party electronic wallet application are configured to store provisioned payment tokens for associated credit cards or debit cards and are configured to conduct mobile payment transactions, wherein the financial institution electronic wallet application and the third-party electronic application are connected such that the financial institution electronic wallet application and the third-party electronic wallet application  have a wallet-in-wallet relationship such that a payment token in the third party electronic wallet application was provisioned using the financial institution electronic wallet application; and the financial institution electronic wallet application identifying the payment token in the third-party electronic wallet application for a financial instrument that is issued by the financial institution.
However, Bondesen further discloses:
wherein the financial institution electronic wallet application and the third-party electronic wallet application are configured to store provisioned payment tokens for associated credit cards or debit cards and are configured to conduct mobile payment transactions (i.e. a plurality of digital wallets are integrated into wallet application, wherein the digital wallets store tokens associated with banking/third party funds and are configured to conduct mobile transactions) (Bondesen: ¶ [0036] “A user may have one or more digital wallets on the user's payment device. The digital wallets may be associated specifically with the user's financial institution, or in other embodiments may be associated with a specific merchant, group of merchants, or other third parties. The user may associate one or more user accounts ( e.g., from the same institution or from multiple institutions) with the one or more digital wallets. In some embodiments, instead of the digital wallet storing the specific account number associated with the user account, the digital wallet may store a token or allow access to a token (e.g., provide a link or information that directs a system to a location of a token), in order to represent the specific account number during a transaction.”), 
wherein the financial institution electronic wallet application and the third-party electronic application are connected such that the financial institution electronic wallet application and the third-party electronic wallet application have a wallet-in-wallet relationship such that a payment token in the third party electronic wallet application was provisioned using the financial institution electronic wallet application (Examiner notes that “wallet-in-wallet relationship” is described in the Applicant’s specification in ¶ [0002] as a financial instrument, such as a bank card, connected to a third-party wallet, such as Apple pay. This exemplary disclosure is interpreted as the bank financial account, such as Chase, can be connected to a third-party wallet, such as Apple Pay and/or the banking digital wallet and the third-party digital wallet are connected) (i.e. banking digital wallet and third party digital wallet are connected via the cloud of digital wallets such that the consumer may choose a specific digital wallet from the plurality of digital wallets to conduct the transaction, wherein the token in the third party wallet is provisioned using the financial institution/banking wallet or the token from the third party wallet is rerouted to the financial institution) (Bondesen: ¶¶ [0037] [0038] “As was the case with the cloud digital wallet, when entering into a transaction with the merchant over the Internet the transaction information may be captured and transferred to the wallet provider ( e.g., in some embodiments this may be the merchant or another third party that stores the token), and the transaction may be processed accordingly…Specific tokens, in some embodiments, may be tied to a single user account, but in other embodiments, may be tied to multiple user accounts, as will be described throughout this application. In some embodiments a single tokens could represent multiple accounts, such that when entering into a transaction the user may select the token ( or digital wallet associated with the token) and select one of the one or more accounts associated with the token in order to allocate the transaction to a specific account.” Furthermore, as cited in ¶ [0049] “In other embodiments, a specific digital wallet and/or a specific account within the digital wallet may be selected for a particular merchant with whom the user 2 wants to enter into a transaction. For example, the user 2 may select "wallet 1" to enter into a transaction with "merchant 1" and "token 1" to utilize a specific account. The merchant 10 identifies the token, and sends the token and the transaction information to the acquiring financial institution 20. If the token has routing information the acquiring financial institution 20 may route the token and transaction data to the issuing financial institution 40 directly or through the card association networks 30. In situations where the token does not have associated routing information, the acquiring financial institution 20 may utilize a tokenization routing database 32 that stores tokens or groups of tokens and indicates to which issuing financial institutions 40 the tokens should be routed.”); and 
the financial institution electronic wallet application identifying the payment token in the third-party electronic wallet application for a financial instrument that is issued by the financial institution (i.e. financial institution identifies the payment token in the third-party wallet/account) (Bondesen: ¶ [0044] “The acquiring financial institution 20 identifies the token as being associated with a particular tokenization service 50 through the token itself or user account information associated with the token. For example, the identification of the tokenization service 50 may be made through a sub-set of characters associated with the token, a routing number associated with the token, other information associated with the token ( e.g., tokenization service name), or the like. The acquiring financial institution 20 may communicate with the tokenization service 50 in order to determine the user account number associated with the token. The tokenization service 50 may receive the token and transaction data from the acquiring financial institution 20, and in response, provide the acquiring financial institution 20 the user account number associated with the token as well as other user information that may be needed to complete the transaction ( e.g., user name, issuing financial institution routing number, user account number security codes, pin number, or the like).”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Bondesen’s  financial institution electronic wallet application and the third-party electronic wallet application are configured to store provisioned payment tokens for associated credit cards or debit cards and are configured to conduct mobile payment transactions and the financial institution electronic wallet application and the third-party electronic application are connected such that the financial institution electronic wallet application and the third-party electronic wallet application have a wallet-in-wallet relationship such that a payment token in the third party electronic wallet application was provisioned using the financial institution electronic wallet application and the financial institution electronic wallet application identifying the payment token in the third-party electronic wallet application for a financial instrument that is issued by the financial institution to Deliwala’s method for managing payment tokens.  One of ordinary skill in the art would have been motivated to do so because it “allows the users 2 to enter into secure transactions using one or more tokens instead of customer account number or other customer information.” (Bondesen: ¶ [0080]).
Deliwala and Bondesen do not explicitly disclose wherein the distributing includes adding token wallet characteristic indicator to a transaction record; and the backend for the financial institution communicating the payment token with the token wallet characteristic indicator to a token vault.
However, Selfridge further discloses:
wherein the distributing includes adding token wallet characteristic indicator to a transaction record (i.e. token limits or characteristics are added to transaction processing or record) (Selfridge: ¶¶ [0038] [0039] “If the token has routing information the acquiring financial institution 20 may route the token and transaction data to the issuing financial institution 40 directly or through the card association networks 30. In situations where the token does not have associated routing information, the acquiring financial institution 20 may utilize a tokenization routing database 32 that stores tokens or groups of tokens and indicates to which issuing financial institutions 40 the tokens should be routed. One or more of the acquiring financial institutions 20, the card association networks 30, and/or the issuing financial institutions 40 may control the tokenization routing database in order to assign and manage routing instructions for tokenization across the payment processing industry. The tokenization routing database 32 may be populated with tokens and the corresponding issuing financial institutions 40 to which transactions associated with the tokens should be routed… Once the token and transaction details are routed to the issuing financial institution 40, the issuing financial institution 20 determines the user account associated with the token through the use of the token account database 42. The financial institution determines if the funds are available in the user account for the transaction and if the transaction information meets other limits by comparing the transaction information with the limits associated with the token or the user account associated with the token. If the transaction meets the limits associated with the token or user account, then the issuing financial institution 20 allows the transaction.”); and 
the backend for the financial institution communicating the payment token with the token wallet characteristic indicator to a token vault (i.e. token with token limits are stored and communicated to secure token database) (Selfridge: ¶ [0032] “As illustrated in FIG. 1, a tokenization service 50 may be available for the user 2 to use during transactions. As such, before entering into a transaction, the user 2 may generate (e.g., create, request, or the like) a token in order to make a payment using the tokenization service 50, and in response the tokenization service 50 provides a token to the user and stores an association between the token and the user account number in a secure token and account database 52. The token may be stored in the user's payment device 4 (e.g., on the digital wallet) or stored on the cloud or other service through the tokenization service 50. The tokenization service 50 may also store limits (e.g., geographic limits, transaction amount limits, merchant limits, product limits, or the like) associated with the token that may limit the transactions in which the user 2 may enter. The limits may be placed on the token by the user 2, or another entity (e.g., person, company, or the like) responsible for the transactions entered into by the user 2 using the account associated with the token. The generation of the token may occur at the time of the transaction or well in advance of the transaction, as a one-time use token or multi-use token.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Selfridge’s distributing includes adding token wallet characteristic indicator to a transaction record and communicating the payment token with the token wallet characteristic indicator to a token vault to Deliwala’s method for managing payment tokens.  One of ordinary skill in the art would have been motivated to do so in order for such dedicated communication channels to “provide an opportunity for tokens to be secured during communication by encryption and otherwise” (Selfridge: ¶ [0059]).
With respect to Claims 7 and 14:
All limitations as recited have been analyzed and rejected to claim 1. Claims 7 and 14 both recite a “method for managing payment tokens”. Claims 7 and 14 do not teach or define any new limitations beyond claim 1. Therefore, they are rejected under the same rationale.

With respect to Claim 5:
Deliwala teaches:
The method of claim 1, further comprising: the financial institution electronic wallet application receiving approval to access the payment token associated with the third-party electronic wallet application (i.e. user has to provide credentials in order to add payment token to the issuer application) (Deliwala: ¶ [0025] “In various embodiments, logon service 224 may be a software service supported by the loyalty issuer's security services 222 (e.g., running on network servers 106). Logan service 224 may be operated and maintained by an account issuer. By using an issuer application to manage the addition of accounts to the digital wallet, the issuer may provide loyalty account services while the wallet providers remain agnostic to which type of account (e.g., loyalty rewards, credit, checking) is being processed. The issuer application may prompt the user for validation input such as, for example, a dynamic password, a movement, a text password, a security code, a social security number or portion thereof, and/or biometric information. A dynamic password may be a numeric or alphanumeric code delivered to the user for entry into the issuer app. Once the user is authenticated, the issuer application may provide access to sensitive tools such as account information, account management, and adding accounts to a digital wallet.”).

With respect to Claim 8:
Deliwala teaches:
The method of claim 7, further comprising: communicating the payment token to the third-party electronic wallet application (i.e. communicating loyalty account to digital wallet) (Deliwala: ¶ [0034] “In various embodiments, in response to a user interacting with the account add interface 208 of an issuer application running on user device 102 to add a loyalty account to the digital wallet, also running on user device 102. User device 102 may thus add a loyalty account to a digital wallet by linking the loyalty account with a token. The token may also link the loyalty account to a funding card (e.g., a credit card or a back-up payment product).”).

With respect to Claim 9:
Deliwala teaches:
The method of claim 8, wherein the payment token is communicated to the third-party electronic wallet application via the financial institution electronic wallet application (i.e. issuer application links loyalty account to digital wallet application) (Deliwala: ¶ [0034] “In various embodiments, in response to a user interacting with the account add interface 208 of an issuer application running on user device 102 to add a loyalty account to the digital wallet, also running on user device 102. User device 102 may thus add a loyalty account to a digital wallet by linking the loyalty account with a token. The token may also link the loyalty account to a funding card (e.g., a credit card or a back-up payment product).”).

With respect to Claim 18:
Deliwala teaches:
The method of claim 14, wherein the step of conducting transaction as a transaction conducted using the financial institution electronic wallet application for the financial institution comprises applying a benefit that is issued to transactions using the financial institution electronic wallet application to the transaction (i.e. applying loyalty points to a transaction via digital wallet) (Deliwala: ¶ [0050] “A user may thus be able to use a loyalty account from the digital wallet on their user device 102 to make a payment using loyalty points. The user can actively select the loyalty card to pay at time of checkout at any merchant that accepts mobile wallet payments in a similar manner to how payment accounts are typically selected. The loyalty rewards account may be configured to look like a standard payment account in the digital wallet.”).

With respect to Claim 19:
Deliwala teaches:
The method of claim 18, wherein the benefit is a discount or an issuance of reward points (Deliwala: ¶ [0037] “The user may thus view loyalty point balances, dollar totals, loyalty activities and events, and point transaction activity. In response to a transaction is made by the loyalty account, view fields may be updated to reflect the most recent device activity. Additionally, if the user points balance changes due to other events not associated with the mobile wallet card, the points balance total may be updated as well.”).

With respect to Claim 20:
Deliwala teaches:
The method of claim 14, wherein the financial institution conducts the transaction in an alternate currency (i.e. loyalty points may be used to pay for transaction) (Deliwala: ¶ [0041] “The funding source may also be detected first, with points deducted in light of a reduced transaction amount. In that regard, a user may pay in full with points, split payment between the funding source and points, authorize but don't settle, and/or authorize, settle, reconcile with a credit.”).

Response to Arguments
Applicant’s arguments see page 7 of the Remarks disclosed, filed on 03/15/2022, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 1, 4, 5, 7-9, 14, 16, and 18-20 over Deliwala in view of Selfridge and in further view of Campos have been considered but are moot because the arguments do not apply to the new ground(s) of rejection is made Deliwala in view of US Publication 2015/0332264 to Bondesen and in further view of Selfridge.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
August 18, 2022